Holderman, J. This cause coming on to be heard on the motion of the Respondent, and the Court being fully advised in the premises, having reviewed the departmental report submitted pursuant to Rule 14 of this Court, this Court finds as follows: 1. The departmental report previously submitted into the record pursuant to Rule 14 of this Court stands as prima facie evidence of the facts stated therein. 2. The funds, Federal/State matching grant #1778D, totalling $259,779.00 were received for a period covering September 1975 through June 1977 and the expenditures from this grant totally dissipated the grant. This Court in the case of the City of Carbondale v. State of Illinois, 76-CC-2336, recently ruled in an analogous case that unless Federal funds are available or unless State funds having been appropriated were sufficient upon the lapsing of the fund, this Court may not indulge in deficiency appropriating to correct the deficiency. 3. There were no Federal funds available nor were there matching State funds available at the time of the lapsing of the funded period out of which this obligation could have been paid. It is, therefore, ordered that this case be and the same is hereby dismissed.